Hnx, J.
1. “The general rule is that when a municipal corporation is created it becomes vested with jurisdiction over the territory embraced within its corporate limits, and the mere fact that there has been a valuable improvement made by the county authorities on one of the streets of an incorporated city does not oust the municipality of its jurisdiction over such street. The above is true notwithstanding the street improved was, before the incorporation of the city, a part of an established public road of the county.” Almond v. Atlanta, 108 Ga. 417 (2), 426 (34 S. E. 6); Marshall v. County of Floyd, 145 Ga. 112, 119 (88 S. E. 943), and cases cited.
2. The general rule is that an exemplification of a municipal ordinance is not admissible in evidence unless duly certified under the corporate seal of such municipality. Central of Ga. Ry. Co. v. Bond, 111 Ga. 13 (36 S. E. 299); Sewell v. Tallapoosa, 145 Ga. 19 (88 S. E. 577). But where a municipality has no seal, it is not error to admit in evidence an original ordinance, where it is admitted to be such. See Myers v. Wright, 158 Ga. 419 (12 S. E. 740); Rogers v. Tillman, 72 Ga. 479.
.3. Under the charter of the Town of Baldwin (Acts 1923, p. 448, 486, sec. 90), the mayor and council “shall have power to either lay off, vacate, *174close, alter, pave, curb, and keep in good order and repair roads, streets, alleys, thoroughfares, sidewalks, crosswalks, driveways, drains and gutters, for the use of the public or for any citizen thereof.” The above language of the charter is broad enough to authorize the Town of Baldwin to vacate, close, or alter any street or road or thoroughfare within such municipality.
No. 4474.
March 13, 1925.
4. Applying the rulings made in the foregoing notes to the facts of this ease, the court did not err in granting the interlocutory injunction.

Judgment affirmed.


All the Justices concur.

J. B. G. Logan> W. S. Brwin, G. D. Crawford, and J. J. & Sam. Kimzey, for plaintiffs in' error.
Charters & Wheeler and W. W. Stark, contra.